DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    EAUM FISHERIES (USA), LLC,
                            Appellant,

                                    v.

                 CARIBCO SHRIMP CORPORATION,
                           Appellee.

                              No. 4D16-3392

                          [November 9, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John T. Luzzo, Judge; L.T. Case No. 15-020503 CACE
(09).

  Lee B. Gartner of Lee B. Gartner, P.A., Coral Springs, for appellant.

  Allan M. Stein of Rosenfeld Stein Batta, P.A., Aventura, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.